Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/election
Claims 11-14 and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention groups 2-3 as defined in the requirement for unity of invention on 9/14/2022. Applicant timely traversed the restriction requirement in the reply filed on 11/1/2022.
The applicant traversed on the basis that the cited reference does not affect the special technical feature that is common among the groups (SEQ ID NO: 2) because the reference is merely referring to a hypothetical sequence. 
This argument has been fully considered but it is not persuasive. Despite being a hypothetical protein, it is the result of an actual genetic sequence which would encode a protein with greater than 90% identity to SEQ ID NO: 2. 
In the event of rejoinder, the requirement for restriction between the claims and the rejoined claims will be withdrawn, and the rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all elected claims are found allowable, an otherwise proper restriction requirement may be maintained. Withdrawn claims that are not commensurate in scope with an allowable claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the withdrawn claims should be amended during prosecution to require the limitations of the examined claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim status
	Claims 1-6, 8-14 and 16-24 are pending.
	Claims 11-14 and 16-24 are withdrawn.
	Claims 1-6 and 8-10 are examined.

Claim Rejections - 35 USC § 112
Improper dependency
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 specifies that the downy mildew of claim 1 is caused by an oomycete. Because all downy mildew is caused by an oomycete, claim 8 fails to further limit claim 1. 
It is noted that claim 9 is not improperly dependent because at least 35 races of Bremia lactucae have been denominated (Marin et al. “Distribution of races and virulence factors of Bremia lactucae in the main lettuce production area in Brazil”. Journal of Plant Pathology. 102:395-407. 2020). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has claimed a lettuce plant with resistance to downy mildew, wherein the plant comprises one or more mutations in a MACPF1 gene and wherein the MACPF1 gene has at least 90% identity with SEQ ID NO: 2. 
In claim 2, the applicant has claimed a more limited embodiment within claim 1 wherein the mutations to the MACPF1 gene result in 12 amino acid substitutions at specified positions in SEQ ID NO: 2. 
In claim 3, the applicant has claimed a more limited embodiment within claim 2 wherein the mutations to the MACPF1 gene also result in an amino acid addition to a specific position in SEQ ID NO: 2. 
In claim 4, the applicant has claimed a more limited embodiment within claim 2 wherein the mutations to the MACPF1 gene also result in an insertion of four amino acids to specific position in SEQ ID NO: 2. 
In claim 6, the applicant has claimed the lettuce plant of claim 1 is selected from any of nine species within the genus Lactuca.
In claim 8, the applicant has specified that the downy mildew of claim 1 is caused by an oomycete.
 In claim 9, the applicant has specified that the downy mildew of claim 1 is caused by one or more of Bremia lactucae races Bl1 to Bl33.
The applicant has described transformation of two lettuce cultivars with each of three constructs (page 10 lines 20-24). The applicant has described one construct resulting in increased resistance to downy mildew, the construct which encoded MACPF1R i.e. SEQ ID NO: 4 (page 11 lines 5-9). 
The applicant has described that the construct which results in a MACPF1 protein with 12 amino acid substitutions and one amino acid insertion did not confer increased resistance to downy mildew. The applicant has also described that the construct which results in a MACPF1 protein with four inserted amino acids did not increase resistance to downy mildew. The applicant has not described a representative number of species across the broadly claimed genus of claim 1. The applicant has not described the narrower embodiments encompassed by claims 2-4 resulting in increased downy mildew resistance, but has confirmed that they remain susceptible (page 11 lines 5-9). The applicant has not described the protein which was observed to confer downy mildew resistance in two lettuce cultivars in any species other than Lactuca sativa. The applicant has not specified which downy mildew races the resistance has been confirmed with other than Bl30 (page 10, lines 15-17).
Therefore, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed genus. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehner (Wehner, T. Republishing Ryder et al. U.S. Agricultural Research Station, Salinas, California. 2016) taken with evidence from XP_023731234 (NCBI Reference Sequence: XP_023731234.1) and PNWHandbooks.org (PNWHandbooks.org. “Lettuce (Lactuca sativa)-Downy Mildew”. 2015).

Claim 1 requires a lettuce plant that is resistant to downy mildew comprising a gene that encodes a protein with at least 90% sequence identity with SEQ ID NO: 2.
Wehner discloses that Salinas was a lettuce cultivar introduced by Ryder in 1975 (“Salinas” paragraph).
XP_023731234 shares 100% identity with SEQ ID NO: 2. See alignment below. XP_023731234 is from lettuce cultivar Salinas. This indicates that Salinas, which was publicly available in 1975, comprised instantly claimed SEQ ID NO: 2. Evidence from PNWHandbooks.org provides that cultivar Salinas has downy mildew resistance.  
Therefore, claims 1, 6 and 8-9 are anticipated. 
Claims 2-5 and 10 appear to be provisionally free of the art. However, a full search of the prior art was not possible to be completed in absence of evidence requested under 37 CFR 1.105. See Attachment at the end of Office Action.
XP_023731234 aligned with SEQ ID NO: 2
    PNG
    media_image1.png
    800
    814
    media_image1.png
    Greyscale



Claim Objections
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions
	Claims 1-6 and 8-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663                                                                                                                                                                                         


ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
The applicant is claiming a lettuce plant that is resistant to downy mildew comprising SEQ ID NO: 4 or any sequence with 90% identity to SEQ ID NO: 2, but the applicant is silent with respect to the source of the sequence which was observed to have resistance to downy mildew (SEQ ID NO: 4). The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply any breeding methodology and history regarding the development of the parent line providing downy mildew resistance. If the sequence encoding the protein which provides downy mildew resistance was generated by the applicant, please supply how the mutation was generated.
- Such information should include the originating germplasm from which the sequences which encode SEQ ID NOs: 2 and 4 were isolated.
-    Such information should include the all the designations/denominations used for the original parental lines.
- Such information should also include the public availability of such line(s).
-    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
(II) Please supply any patents or patent applications in which the downy mildew source parent is claimed or disclosed. 
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662